       Case 21-01607-LA7               Filed 07/21/21          Entered 07/21/21 11:41:00          Doc 15       Pg. 1 of 1

trabuse 10/05                                  United States Bankruptcy Court                             Telephone: 619−557−5620
                                                                                                     Website: www.casb.uscourts.gov
                                                    Southern District of California          Hours: 8:30am − 4:30pm Monday−Friday
                                                     Jacob Weinberger U.S. Courthouse
                                                            325 West F Street
                                                        San Diego, CA 92101−6991


  In Re: Debtor name(s) used by the debtor in the last 8 years, including married,   Case number: 21−01607−LA7
  maiden, trade, and address:                                                        Chapter: 7
                                                                                     Judge Louise DeCarl Adler
  Michael Jeffrey Morton
   11767 Westview Parkway
  San Diego, CA 92126
  xxx−xx−5969
  No Known Aliases


  Kirsten Leona Morton
   11767 Westview Parkway
  San Diego, CA 92126
  xxx−xx−0051
  No Known Aliases



         CLERK'S NOTICE OF UNITED STATES TRUSTEE'S 10−DAY STATEMENT REGARDING

                              PRESUMPTION OF ABUSE UNDER 11 U.S.C. Sect. 707(b)(2)


The United States Trustee has filed a statement regarding the presumption of abuse under 11 U.S.C. Sect.
707(b)(2), which indicates the following:

UST 10−Day Statement of Presumed Abuse: As required by 11 U.S.C. §704(b)(1), the United States Trustee has
reviewed all of the materials filed by the Debtor and has determined that the Debtor's case is presumed to be
an abuse under §707(b)(2)




Dated: 7/21/21                                               Michael Williams
                                                             Clerk of the Bankruptcy Court
